Citation Nr: 0949134	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  04-40 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to continuation of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971 
and from August 1981 to June 1997.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in January 2007 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico for 
additional development, to include current examinations of 
the Veteran's service-connected disabilities and adjudication 
under the appropriate VA regulation for termination of TDIU.  

A March 2008 rating decision granted service connection for a 
dysthymic disorder and assigned a 10 percent evaluation 
effective November 19, 2007.  A September 2009 supplemental 
statement of the case continued to deny TDIU.


FINDINGS OF FACT

1.  An October 2003 rating decision granted TDIU, effective 
July 18, 2003.

2.  The RO terminated TDIU, effective November 1, 2004, in an 
August 2004 rating decision.

3.  Actual employability has not been established by clear 
and convincing evidence.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
is restored, effective from November 1, 2004.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.105(e), 
3.343, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

At the outset, the Board notes that the procedural 
requirements for notice of termination of individual 
unemployability were met.  See 38 C.F.R. § 3.105(e) (2009).  
Specifically, in April 2004, the Veteran was notified of the 
proposed termination of entitlement to individual 
unemployability.  In that letter, the Veteran was notified of 
the opportunity for a hearing and was given 60 days in which 
to submit additional evidence to show why his entitlement to 
individual unemployability should be continued.  See 38 
C.F.R. § 3.105(e)(i).  By a letter dated in August 2004, the 
RO informed the Veteran of an August 2004 rating decision by 
which the RO terminated his entitlement to individual 
unemployability, effective November 1, 2004.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105 for terminating the Veteran's 
entitlement to TDIU by notifying him of his rights, and 
giving him an opportunity for a hearing and time to respond.  
38 C.F.R. § 3.105(e).

Turning to an analysis of the propriety of the termination of 
TDIU, VA regulations provide that a total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 4.15.  
The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded on an extra-schedular basis 
if a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a) but is still 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

Marginal employment is not considered to be substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a Veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).

Regarding termination of total disability ratings, VA 
regulations provide that actual employability must be 
established by clear and convincing evidence.  If a Veteran 
begins to engage in a substantially gainful occupation during 
the period beginning after January 1, 1985, the Veteran's 
rating may not be reduced solely on the basis of having 
secured and followed such substantially gainful occupation 
unless the Veteran maintains the occupation for a period of 
12 consecutive months.  38 C.F.R. § 3.343(c)(2).

The Veteran is service connected for sleep apnea, 50 percent 
disabling; right shoulder disability, 30 percent disabling; 
bilateral hearing loss, 20 percent disabling; left calcaneal 
and plantar spurs with plantar fasciitis (left foot 
disability), 10 percent disabling; a dysthymic disorder, 10 
percent disabling; a gastroesophageal reflux disorder, 0 
percent disabling; and migraine headaches, 0 percent 
disabling.  His combined rating is 80 percent.

On respiratory evaluation by VA in September 2003, the 
Veteran complained of tiredness, daytime somnolence, and loud 
snoring.  He used a CPAP.  No sleep studies were done because 
the diagnosis was well established.  Sleep apnea was 
diagnosed.  

The Veteran, who is right handed, complained on VA 
musculoskeletal examination in September 2003 of constant 
moderate right shoulder pain with radiation.  He said that he 
had had several flare-ups of pain during the previous year 
that caused functional impairment.  Motion included flexion 
to 95 degrees, abduction to 85 degrees, external rotation to 
65 degrees, and internal rotation to 45 degrees.  There was 
pain beginning at the extremes of motion.  He was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  There was objective 
evidence of painful motion on repetitive and evidence of 
tenderness to palpation.  The diagnoses were right shoulder 
acromioclavicular (AC) separation with bursitis and 
tendonitis with surgical repair.

The Veteran complained on VA foot evaluation in September 
2003 of intermittent, severe, localized left heel and plantar 
aspect pain.  He said that he had been unemployed since 1997.  
Precipitating factors included walking for 5-10 minutes and 
standing for 3-5 minutes.  He said that, during the previous 
year, he had had five acute flare-ups of pain that caused 
functional impairment.  His foot condition caused difficulty 
standing, jumping, and walking.  There were 5 degrees of 
dorsiflexion and 45 degrees of plantar flexion of the left 
ankle, with pain beginning at the last degree.  There was 
additional impairment due to pain, fatigue, weakness, or lack 
of endurance following repetitive use of the left ankle.  
There was also severe tenderness to palpation.  The Veteran 
had a slow, guarded gait and limped on the left leg.  He 
could stand without a problem but had difficulty rising on 
his heels and toes.  The diagnosis was left calcaneal and 
plantar spurs with plantar fasciitis.

The VA audiological diagnosis in October 2003 was bilateral 
mild to severe sensorineural hearing loss from 1500 to 4000 
hertz.  Moderately reduced speech recognition ability, 
bilaterally, was also noted.

The Veteran complained on VA gastrointestinal evaluation in 
March 2005 of daily nausea and epigastric pain, improved with 
medication.  He had right upper abdominal tenderness.  An 
upper gastrointestinal X-ray series showed a small sliding 
hiatal hernia without reflux.  The diagnosis was active 
peptic duodenitis.

VA evaluation of the foot in March 2005 revealed severe 
tenderness to palpation of the medial left heel and plantar 
fascia; there was no additional limitation on repetitive use.  
The Veteran had a mild left leg limp; he had a left medial 
heel callous.  The diagnosis was left calcaneal and plantar 
spurs with plantar fasciitis.  

The diagnoses on VA audiological examination in April 2005 
were mild to profound sensorineural hearing loss from 1500 to 
4000 hertz in the right ear, with severely reduced 
recognition ability; and mild to severe sensorineural hearing 
loss from 1500 to 4000 hertz in the left ear, with moderately 
reduced recognition ability.  

The diagnosis on a VA psychiatric treatment report for 
February 2008 was dysthymic disorder; his global assessment 
of functioning (GAF) score was 65.  It was noted that the 
Veteran's psychiatric disability did not cause occupational 
or social impairment.

The Veteran complained on VA audiological diagnosis in 
January 2009 of hearing loss and tinnitus.  The diagnosis was 
moderately severe to profound sensorineural hearing loss in 
the right ear from 2000 to 4000 hertz, with excellent speech 
recognition; and moderately severe to severe sensorineural 
hearing loss from 2000 to 4000 hertz in the left ear, with 
excellent speech recognition.  

The Veteran denied on VA gastrointestinal evaluation in 
February 2009 that his gastrointestinal condition was 
disabling.  It was noted that he had retired in 1997 to take 
care of his dying father.  An upper gastrointestinal X-ray 
series was considered normal.  The diagnosis was clinical 
gastroesophageal reflux disorder with persistent moderate to 
severe symptoms.  There was no affect on the Veteran's daily 
activities.

It was noted on VA respiratory evaluation in February 2009 
that the Veteran used a CPAP, which controlled his symptoms 
of sleep apnea.  The diagnosis was obstructive sleep apnea, 
controlled with CPAP treatment.  The disability did not 
affect his daily activities.  

The Veteran complained on VA musculoskeletal examination in 
February 2009 that his right shoulder disability had gotten 
worse since evaluation in 2003.  He complained of right 
shoulder pain, stiffness, weakness, and flare-ups.  He said 
that it was difficult to perform activities that required 
reaching overhead.  Flexion, abduction, and external rotation 
were to 80 degrees; internal rotation was to 40 degrees.  
There was objective evidence of shoulder pain and additional 
limitations after three repetitions of range of motion.  X-
rays showed narrowing of the subacromial space.  The 
diagnoses were right shoulder AC separation, adhesive 
capsulitis, bursitis, and tendonitis.  It was noted that the 
Veteran's right shoulder disability caused decreased 
mobility, problems with lifting and carrying, decreased 
strength, and pain.  The Veteran was considered unable to 
work because of multiple medical conditions.  His right 
shoulder disability prevented him from doing chores, 
exercise, and sports.  

The Veteran complained on VA foot evaluation in February 2009 
that his left foot disability had gotten worse since 
evaluation in 2003.  He complained of pain, stiffness, and 
weakness, with weekly flare-ups.  It was difficult to walk 
long distance without pain.  Physical examination of the left 
foot revealed evidence of tenderness and abnormal weight 
bearing but no evidence of painful motion, instability or 
weakness.  The Veteran had an antalgic gait.  X-rays showed 
degenerative spurring at the plantar aspect of the calcaneus.  
The diagnosis was left calcaneal and plantar spurs with 
plantar fasciitis.  The Veteran's left foot disability 
prevented chores, exercise, and sports.

The diagnosis on VA neurological evaluation of the Veteran's 
headaches in February 2009 was tension-type headaches.  It 
was noted that the headaches had a moderate affect on chores, 
exercise, sports, recreation, and travel.

It was noted on a VA social and industrial survey in February 
2009 that the Veteran was able to walk without difficulty and 
was independent for the activities of daily living.  He was 
described as very depressed and was receiving psychiatric 
care for the condition.

In light of the above evidence, the Board finds that 
restoration of the total disability rating based on 
individual unemployability is warranted.  While there is some 
question as to the overall severity of the Veteran's service-
connected disabilities, as the medical evidence shows some 
variation in the severity of the Veteran's service-connected 
disabilities, with possible improvement in the Veteran's 
sleep apnea but possible deterioration in other disabilities 
such as the right shoulder, the evidence of record does not 
show clear and convincing evidence that the Veteran is 
employable.  No VA examiner specifically opines that the 
Veteran's service-connected disabilities are not severe 
enough to cause unemployment.  In fact, it was noted in 
February 2009 that the Veteran was unable to work due to 
multiple medical conditions, although the disabilities 
preventing him from working are not specifically discussed.  
As such, the termination of the Veteran's total disability 
rating based on individual unemployability was not proper; 
and the Veteran's total disability rating based on individual 
unemployability is restored, effective November 1, 2004.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability, is restored, effective November 
1, 2004.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


